Order entered March 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01547-CR

                         TIMOTHY SCOTT HARRIMAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F94-01553-ML

                                            ORDER
       The Court REINSTATES the appeal.

       On February 13, 2014, we ordered the trial court to make findings regarding whether

appellant is entitled to court-appointed counsel and findings regarding the record. We ADOPT

the findings that: (1) the trial court denied appellant’s motion for post-conviction DNA testing

on October 18, 2013; (2) appellant desires to pursue the appeal and is indigent; (3) the trial court

has appointed the Dallas County Public Defender’s Office to represent appellant; (4) no hearings

were recorded on the motion for post-conviction DNA testing; and (5) the clerk’s record was

filed on February 13, 2014.

       We DIRECT the Clerk to list Katherine Drew, Dallas County Public Defender’s Office,

as appellant’s attorney of record.
        We STRIKE the pro se brief received from appellant on February 10, 2014.

        We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

        We note the clerk’s record does not contain the trial court’s certification of appellant’s

right to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 2013 WL 5220904 (Tex. Crim.

App. Sept. 18, 2013). Accordingly, we ORDER the trial court to prepare and file, within

FIFTEEN DAYS of the date of this order, a certification of appellant’s right to appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Carter Thompson, Presiding Judge, Criminal District Court No. 5, and to counsel for

all parties.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy

Harriman, TDCJ No. 677187, Vance Unit, 2 Jester Road, Richmond, Texas 77406.


                                                     /s/    LANA MYERS
                                                            JUSTICE